DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 14 of this application is patentably indistinct from claim 17. Claim 17 recites, “wherein the plurality of anchors are arranged in-line with each other parallel to the rotation axis of the proof mass.” This is equivalent to the limitation found in claim 14, “a plurality of anchors arranged along a rotation axis of the proof mass.” Claim 17 does not narrow the metes and bounds of claim 14 and thus is patentably indistinct.
Claim 14 of this application is patentably indistinct from claim 18. Claim 18 recites, “wherein the plurality of anchors are arranged in-line with each other on the rotation axis of the proof mass.” This is equivalent to the limitation found in claim 14, “a plurality of anchors arranged along a rotation axis of the proof mass.” Claim 18 does not narrow the metes and bounds of claim 14 and thus is patentably indistinct.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claimed, “wherein at least one anchor of the plurality of anchors is offset from the rotation axis of the proof mass in a direction perpendicular to the rotation axis” is indefinite because claim 15 is dependent upon claim 14, and claim 14 states the plurality of anchors are all arranged along the rotation axis. An anchor cannot both be along the rotation axis and offset from it. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5-9, 11-14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130104651 (herein Li).
Regarding claim 1, Li teaches A single-axis teeter-totter MEMS accelerometer, comprising: 
a substrate (substrate 28, [0012]); 
a proof mass suspended above the substrate (sense mass 32, [0012]); and 
a plurality of anchors arranged in-line with each other parallel to a rotation axis of the proof mass and coupling the proof mass to the substrate (anchors 62, [0018]), wherein: 
each of at least two anchors of the plurality of anchors is coupled to an interior edge of the proof mass by two respective, in-line torsional springs (on-axis torsion springs 58 connects sense mass 32 to surface 50 of substrate 28 via anchors 62, [0018]; Fig. 1 teaches springs 58 are attached to interior surface of mass 32); and 
a first end of each torsional spring of the two respective in-line torsional springs contacts the proof mass and is configured to rotate in a first direction in response to the proof mass pivoting in the first direction (pivot point of sense mass 32 coinciding with X-axis of rotation 22 and on-axis torsion springs 58, [0020]).
Regarding claim 3, Li teaches wherein the plurality of anchors are arranged in-line on the rotation axis of the proof mass (anchors 62 which are also co-located with X-axis of rotation 22, [0018]).
Regarding claim 5, Li teaches wherein the plurality of anchors and the torsional springs are reflection symmetric across an axis that bisects the proof mass in a direction perpendicular to the rotation axis (Fig. 1 teaches corresponding symmetry of springs 58 and mass 32).
Regarding claim 6, Li teaches wherein each of the at least two anchors of the plurality of anchors is coupled to the interior edge of the proof mass by at least three respective, in-line torsional springs 
Regarding claim 7, Li teaches A system comprising the single-axis teeter-totter MEMS accelerometer of claim 1, wherein the proof mass is a first proof mass, the system further comprising a second proof mass suspended above the substrate (mass structure 36, [0012]).
Regarding claim 8, Li teaches wherein the rotation axis is a first rotation axis; and the second proof mass has a second rotation axis that is perpendicular to the first rotation axis (mass structures 36 and 38 linearly oscillate in opposite directions substantially parallel to Y-axis 54, [0023]).
Regarding claim 9, Li teaches A single-axis teeter-totter MEMS accelerometer, comprising: 
a substrate (substrate 28, [0012]); 
a proof mass suspended above the substrate (sense mass 32, [0012]);
a plurality of anchors coupling the proof mass to the substrate (anchors 62, [0018]); and 
at least three torsional springs coupling the plurality of anchors to the proof mass (torsion springs 58, [0018]), wherein: 
the plurality of anchors and the at least three torsional springs are arranged in a row along a rotation axis of the proof mass (anchors 62 which are also co-located with X-axis of rotation 22, [0018]); and 
a first end of each torsional spring of the at least three torsional springs contacts the proof mass and is configured to rotate in a first direction in response to the proof mass pivoting in the first direction (pivot point of sense mass 32 coinciding with X-axis of rotation 22 and on-axis torsion springs 58, [0020]).
Regarding claim 11, refer to the rejection of claim 3 because both claims feature equivalent limitations and may be rejected similarly.
Regarding claim 12, Li teaches a stress-relief structure on the rotation axis arranged between a first anchor of the plurality of anchors and the perimeter of the proof mass (Fig. 1 teaches equivalent relief gap found between anchors 62).
Regarding claim 13, Li teaches a first stress-relief structure and a second stress-relief structure; wherein each anchor of the plurality of anchors is arranged between the first stress-relief structure and the second stress-relief structure (Fig. 1 teaches equivalent relief gap found between outside edge of mass 32 and anchors 62, one on each side of mass 32).
Regarding claim 14, Li teaches A single-axis teeter-totter MEMS accelerometer, comprising: 
a substrate (substrate 28, [0012]); 
a proof mass suspended above the substrate (sense mass 32, [0012]; 
a plurality of anchors arranged along a rotation axis of the proof mass, disposed within a perimeter of the proof mass, and coupling the proof mass to the substrate, the plurality of anchors comprising a first anchor and a second anchor; a first torsional spring extending along the rotation axis and coupling the proof mass to the first anchor, the first torsional spring being arranged on a first side of the first anchor; a second torsional spring extending along the rotation axis and coupling the proof mass to the first anchor, the second torsional spring being arranged on a second side of the first anchor different than the first side of the first anchor; a third torsional spring extending along the rotation axis and coupling the proof mass to the second anchor, the third torsional spring being arranged on a first side of the second anchor; a fourth torsional spring extending along the rotation axis and coupling the proof mass to the second anchor, the fourth torsional spring being arranged on a second side of the second anchor different than the first side of the second anchor (On-axis torsion springs 58 are coupled to sense mass 32 and are co-located with X-axis of rotation 22, [0018]; Fig. 1 teaches configuration that is equivalent to the present invention),
wherein a first end of each torsional spring of the first torsional spring, the second torsional spring, the third torsional spring, and the fourth torsional spring contacts the proof mass and is configured to rotate in a first direction in response to the proof mass pivoting in the first direction (pivot point of sense mass 32 coinciding with X-axis of rotation 22 and on-axis torsion springs 58, [0020]).
Regarding claim 16, Li teaches wherein the plurality of anchors are embedded in the proof mass (see Fig. 1 and 2 to show configuration of anchors 62).
Regarding claim 19, Li teaches A system comprising the single-axis teeter-totter MEMS accelerometer of claim 14, wherein the proof mass is a first proof mass, the system further comprising a second proof mass suspended above the substrate (mass structure 36, [0012]).
Regarding claim 20, Li teaches wherein the rotation axis is a first rotation axis; and the second proof mass has a second rotation axis that is not parallel to the first rotation axis (mass structures 36 and 38 linearly oscillate in opposite directions substantially parallel to Y-axis 54, [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 2, Li does not teach, “wherein the plurality of anchors comprises three anchors, and wherein each of the three anchors is coupled to the interior edge of the proof mass by two respective, in-line torsional springs.” Li, however, does teach two anchors, each coupled by two respective torsional springs (two anchors 62, four torsion springs 58, Fig. 1, [0012]). Adding a third anchor with another pair of torsional springs would be a simple duplication of parts of Li. Based on MPEP 2144.04 VI B, duplication of parts is a matter of choice which a person of ordinary skill in the art would have found obvious and has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Regarding claim 10, Li does not teach, “wherein the plurality of anchors comprises three anchors and the at least three in-line torsional springs comprises six in-line torsional springs.” Li, however, does teach two anchors, each coupled by two respective torsional springs (two anchors 62, four torsion springs 58, Fig. 1, [0012]). Adding a third anchor with another pair of torsional springs would be a simple duplication of parts of Li. Based on MPEP 2144.04 VI B, duplication of parts is a matter of choice which a person of ordinary skill in the art would have found obvious and has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of US 10139427 (herein Tanaka).


Response to Arguments
Applicant’s arguments filed 10/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852